SUMMARY ORDER
Familiarity by the parties is assumed as to the facts, the procedural context, and the specification of appellate issues. Plaintiff-appellant, Josefina Legnani, brought an action against defendant-appellee, Alitalia Aeree Linee Italiane, S.P.A. (“Alitalia”), under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2000e-17, and under the Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621-634, alleging unlawful retaliation and gender, age, and national origin discrimination. We consider the retaliatory discharge allegation of Legnani’s complaint in a separate opinion issued today. We affirm the district court’s dismissal of the remaining claims for the reasons stated by Judge Hellerstein.
Accordingly, the judgment of the district court is hereby AFFIRMED IN PART.